DETAILED ACTION
Allowable Subject Matter
1.	Claims 21, 24, 26-29, 31-35, 37-45 are allowed.
	Tsutomu (JP 201993603) teaches a printer 2a is provided with: a wireless setting storage part 12 in which setting concerning communication is stored; and a wireless communication part 10 which is connected to a wireless communication part 30 based on information which represents a connection destination stored in the wireless setting storage part 12, and transmits a cloning set value file to an IP address of a printer 2b based on a set value which is set to the printer 2a; and the printer 2b is provided with: a wireless setting storage part 32 in which setting concerning communication is stored; and the wireless communication part 30 which is connected to the wireless communication part 10 based on information which represents a connection destination of the printer 2a stored in the wireless setting storage part 32, and receives the cloning set value file from the printer 2a; a DHCP server/client 36 which sets an IP address, which is not used by other equipment in a wireless network WLN, as an IP address of the printer 2b; and a set value information storage part 38 which stores a set value of the printer 2b based on the received cloning set value file.
Pineau, Laurent (EP 2866106 A1) teaches an apparatus for duplicating data readable from a memory integrated into a portable tool, the memory being accessible in reading and writing by a wireless link with the device when the tool is in its environment. At least a portion of the data in the memory defines parameters for using this portable tool. The apparatus comprises in particular: a means for identifying portable tools, a first tool containing in its memory usage parameters to be duplicated in the memory of a second tool, a reading means in the memory of the first portable tool its utilization parameters, and means for writing in the memory of a second portable tool of the usage parameters read in the memory of the first tool. In this way, an industrial tool out of order can be easily and quickly replaced by another in running order.
The prior art of record fails to anticipate or render obvious the limitations of the claims.
The cited art on record, individually or combination, fail to explicitly disclose the combination of the following limitations: “establish communication with the first motorized mechanical tool; read a first plurality of settings from the first motorized mechanical tool, the first plurality of settings including at least one of a predefined speed value or a predefined torque value for the first motorized mechanical tool; store the first plurality of settings for the first motorized mechanical tool in the non- transitory memory; disable communications between the electronic tool and the first motorized mechanical tool; 2Application No. 16/996,428 Amendment Dated: May 16, 2022 Reply to Office Action of February 14, 2022 establish communication with the second motorized mechanical tool; verify the second motorized mechanical tool as compatible with the at least one of the predefined speed value or the predefined torque value for the first motorized mechanical tool based upon a plurality of operational characteristics associated with the second motorized mechanical tool; and  write, upon verification of model compatibility of the second motorized mechanical tool, a second plurality of settings to the second motorized mechanical tool, the second plurality of settings including the at least one of the predefined speed value or the predefined torque value and other applicable operational settings of the first plurality of settings to duplicate a plurality of operational characteristics of the first motorized mechanical tool at the second motorized mechanical tool.”. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior in order to arrive at claimed invention.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641